DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to disclose or suggest a system for the generation of electricity by the incineration of solid waste having a significant moisture content, the system comprising: (a) a fuel input for delivering solid fuel into a first plasma chamber, (b) a first plasma chamber designed to contain a plasma and combust fuel therein, (c) a first heating means within the combustion chamber, (d) a thermoelectric generator contained within the combustion chamber for generating electricity from heat, (d) a second plasma chamber containing a second heating means, (e) a vent attached to the second plasma chamber in communication with a separating membrane adapted to separate hydrogen from as mixture of hydrogen and carbon dioxide, (f) a collection chamber for collecting hydrogen gas, and (g) a generator attached to the collection chamber adapted to generate electricity from the combustion of hydrogen.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774